Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 27-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 

	As for claim 27, the prior art fails to teach or disclose a light emitting diode (“LED”) apparatus comprising:
a housing having a first end with a light source and a second end that opposes the first end
a reflector and gradient optics coupled thereto in the housing and extending from the first end towards the second end 
the gradient optics comprises a varying transparency that progressively increases as the gradient optics extends from the first end of the housing so that light emitted from the light emitting source appears to be substantially uniform when the light reflects off the reflector.

	As for claim 37, the prior art fails to teach or disclose a light emitting diode (“LED”) apparatus comprising:
a light emitting source disposed at a first end of a troffer housing
a reflective surface disposed in the troffer housing and extending from the first end of the troffer housing towards a second end of the troffer housing that is opposite the first end
gradient optical lens disposed over the reflective surface and also extending from the first end of the troffer housing towards the second end of the troffer housing
wherein the gradient optical lens comprises a varying transparency that progressively increases as the gradient optical lens extends from the first end of the troffer housing so that light emitted from the light emitting source appears to be substantially uniform when the light reflects from the reflector reflective surface.
	The closest prior art found was Chiu US 2010/0033988.  Chiu teaches most of the limitations of independent claims 27 and 37: a housing, light emitting source at a first end, reflector in housing, and optics vary the amount of light emitted by increasing the density of them along the length, in the direction away from the light source, but does not specifically teach gradient optics comprising a varying transparency that progressively increases from the first to second end of the housing so that light emitted from the light source appears substantially uniform when reflecting off of the reflector.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MEZEI, RUDEK, SOOFER, KHAZENI, YAMAMOTO, and UNGER (see references cited for patent/publication numbers) disclose relevant art similar to the instant invention that have a light source at a first end of a housing that emits towards a second end and a type of gradient optic along the length to facilitate uniform light emission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875